         Case 1:16-cv-02858-PAE Document 148 Filed 10/12/18 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                              x
                                              :
 TERA GROUP INC., et al.,
                                              :
                                                                  Index No. 16-cv-02858-PAE
                                              :
                                              :
                                 Plaintiffs,
                                              :
                                              :
           -against-
                                              :
                                              :
 BANK OF AMERICA CORPORATION, et al.,
                                              :
                                              :
                                              :
                                  Defendants.
                                              :
                                              :
                                              x



    NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, James J. Brennan,

an attorney with the law firm of Wollmuth Maher & Deutsch LLP, counsel for Plaintiffs in the

above-captioned action, hereby withdraw as an attorney of record. Wollmuth Maher & Deutsch

LLP will continue to serve as counsel of record to Plaintiffs in the above-captioned action. I

hereby request that my name and email address be removed from the case’s official docket.



Dated: New York, New York                            Respectfully submitted,
       October 12, 2018

                                              By:    /s/ James J. Brennan
                                                     James J. Brennan
        Case 1:16-cv-02858-PAE Document 148 Filed 10/12/18 Page 2 of 3



IT IS SO ORDERED.

Date: October ___, 2018                   ____________________________________




                                      2
        Case 1:16-cv-02858-PAE Document 148 Filed 10/12/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, James J. Brennan, certify that on October 12, 2018, I electronically caused the Notice

of Motion and Motion for Withdrawal of Appearance to be filed with the Clerk of Court using

the CM/ECF system and to be served, via the Court’s CM/ECF system, on counsel of record.



Date: October 12, 2018                              /s/ James J. Brennan
      New York, New York                            James J. Brennan




                                                3
